IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT KNOXVILLE
                       DECEMBER SESSION, 1997            FILED
                                                         January 12, 1998

                                                   Cecil Crowson, Jr.
PERRY McDONALD,                )                   Appellate C ourt Clerk
                        )      No. 03C01-9703-CC-00103
 Appellant              )
                        )      BRADLEY COUNTY
vs.                            )
                        )      Hon. STEVE R. BEBB, Judge
STATE OF TENNESSEE,            )
                        )      (Post-Conviction)
 Appellee               )



For the Appellant:                   For the Appellee:

Perry McDonald, Pro Se               John Knox Walkup
Northeast Correctional               Attorney General and Reporter
Center, No. 240535
P. O. Box 5000                       Timothy F. Behan
Mountain City, TN 37683-5000         Assistant Attorney General
                               Criminal Justice Division
                               450 James Robertson Parkway
                               Nashville, TN 37243-0493




OPINION FILED:

AFFIRMED



David G. Hayes
Judge
                                                OPINION



  The appellant, Perry McDonald, appeals the judgment of the trial court summarily

dismissing his petition for post-conviction relief.1 His petition alleges that he is

currently serving an effective sentence of seventy-six years imprisonment following

his convictions for especially aggravated kidnapping, aggravated rape, aggravated

robbery, two counts of aggravated burglary, and theft. Judgments of conviction

were entered on October 10, 1994, following the appellant’s guilty pleas to these

offenses. 2 In his pro se petition, he alleges as grounds for relief: (1) involuntary

guilty pleas; (2) ineffective assistance of counsel; and (3) defective indictment. The

trial court found the appellant’s claims barred by the statute of limitations. The

appellant appeals from this ruling.



  After review, we affirm.




                                               ANALYSIS



  The appellant argues that the trial court erred in ruling that his petition is time-

barred for two reasons. First, on the date his guilty pleas were entered, the

applicable statute of limitations period was three years. See Tenn. Code Ann. § 40-

30-102 (repealed 1995). Accordingly, he argues that any reduction of the three year

period violates due process and the dictates of Sands v. State, 903 S.W.2d 297,

301 (Tenn. 1995). In further support of this position, he cites as authority this court’s

decision in Carter v. State, No. 03C01-9509-CC-00270, (Tenn. Crim. App. at

Knoxville, July 11, 1996), rev’d, 952 S.W.2d 417 (Tenn. 1997). Second, the

        1
          The State correctly argues that the appellant failed to file his notice of appeal within the
thirty day time p eriod allowe d by Rule 4 of the Te nness ee Ru les of Ap pellate Pro cedure . See
Tenn. R. App. P. 4(a). However, in the interest of justice, we address the appellant’s claims.

        2
         The trial court’s “Order of Dismissal” reflects “[t]hat the entry of the judgment in [5] five of
these c ases w as Oc tober 17 , 1994, an d in one c ase the date of J anuary 25 , 1995.”

                                                    2
appellant contends that his claim of a defective indictment raises “subject matter

jurisdictional questions” which may be presented at any time and cannot be waived.

Specifically, he argues that the indictment language charging him with aggravated

rape failed to charge a criminal offense. In support, the appellant cites State v. Hill,

No. 01C01-9508-CC-00267 (Tenn. Crim. App. at Nashville, June 20, 1996), rev’d,

954 S.W.2d 725 (Tenn. 1997). The appellant’s reliance upon Carter and Hill is

misplaced. Both of these cases have been reversed by our supreme court. Carter,
952 S.W.2d at 417; Hill 954 S.W.2d at 725.



 We note that the challenged indictment in Hill and the instant case involve the

same criminal offense, aggravated rape. Thus, Hill is the law of the case.

Moreover, the challenged indictment in the present case was not included in the

record. It is incumbent upon the appellant to prepare a record that includes all

material necessary for review of his appeal. See Tenn. R. App. P. 24(b). Absent the

necessary relevant material in the record, an appellate court cannot consider the

merits of the issue. State v. Ballard, 855 S.W.2d 557, 560-61 (Tenn. 1993).

Accordingly, we find no merit to the appellant’s argument that the indictment was

defective.



 In reference to the appellant’s due process claim, we note that his petition for post-

conviction relief was filed on October 2, 1996. Thus, his petition is governed by the

Post-Conviction Procedure Act in effect on the date of filing. In Daniels v. State,

03C01-9606-CC-00244 (Tenn. Crim. App. at Knoxville, Feb. 27, 1997), perm. to

appeal denied, (Tenn. Sept. 29, 1997), we articulated three categories of petitioners

created by the 1995 Post-Conviction Procedure Act, which was in effect on the date

this petition was filed.

 The new Post-Conviction Procedure Act became effective
 May 10, 1995, reducing the statute of limitations period from
 three years to one year. Tenn. Code Ann. § 40-30-202(a)
 (1995 Supp.) Section 3 of Tenn. Pub. Act 207, which is not
 codified, but is noted in the Compiler’s Notes, Tenn. Code Ann.
 § 40-30-201 (1995 Supp.), provides that “any person having

                                          3
 ground for relief recognized under this part shall have at least
 one year from May 10, 1995, to file a petition . . . under this
 part.” Thus, the limitation provision of the new Act, in effect,
 creates three potential categories of petitioners, whose petition
 is filed on or after May 10, 1995. (1) Those petitioners whose
 three-year statute of limitations has extinguished any remedy
 available under the Act; (2) Those petitioners whose three-year
 period was “cut short” by the enactment of the new one-year
 statute of limitations. The effect upon the petitioner in this
 group is that the three-year limitations period will be reduced
 to one year plus the period from the date of the petitioner’s final
 conviction and May 9, 1995. Finally, (3), . . . those petitioners
 whose three year limitation period expired during the period
 between May 10, 1995, and May 9, 1996. A petitioner in this
 category would, in effect, be granted an enlargement of the three
 year limitation period, conceivably to a maximum period of one
 day less than four years. . . .

 The legislative intent behind the Act is clear, i.e., “to limit
 the number of post-conviction petitions that a defendant could file
 and to reduce the time in which he could file them.” See Carter, No. 03C01-
 9509-CC-00270 (Welles, J., dissenting).


The appellant falls within the second category. Since he was convicted in 1994 and

1995, his time to file a post-conviction petition was effectively “cut short” by the new

Act which went into effect on May 10, 1995. Instead of having three years from the

date of the conviction in which to file a petition for post-conviction relief, the

appellant had only from the date of his convictions to May 9, 1996. Accordingly,

because the petition was filed on October 4, 1996, it was time-barred.



 We find the appellant’s due process argument without merit. See Carothers v.

State, No. 01C01-9610-CR-00455 (Tenn. Crim. App. at Nashville, Dec. 4, 1997)

(holding that appellants were not deprived of due process whose statutory time

period was effectively “cut short” by the new Act). For the foregoing reasons, we

conclude that the trial court was correct in summarily dismissing the appellant’s

petition. The judgment of the trial court is affirmed.




                                           4
                     ____________________________________
                     DAVID G. HAYES, Judge



CONCUR:




________________________________
DAVID H. WELLES, Judge



________________________________
THOMAS T. W OODALL, Judge




                               5